Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statements
	All references from the IDS(s) received 3/10/2021 have been considered unless marked with a strikethrough.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendments and the approved terminal disclaimer, the rejections of record are withdrawn.  In view of the amendments, the objections of record are withdrawn.
US-20110028481 (made of record on the IDS) is close prior art.  The ‘481 publication teaches protected versions of the instant intermediate I-6.  See for example [0208] for a mixture of diastereomers, and [0225] and [0227] for specific diastereomers having the alcohol and secondary amine protected. 
 However, the ‘481 publication fails to teach the free amino-alcohol with a free aniline nitrogen – intermediate I-6 reacting with A-2.  Further, the ‘481 publication fails to teach A-2 much less a reaction between two specific intermediates.  With respect to intermediates there is no motivation to pick or choose specific intermediates to modify, much less pick and choose a specific location on a molecule to modify.  Thus, there is no teaching, suggestion, or motivation to modify intermediates to arrive at the instant structure, much less then choose specific intermediates for a reaction as found in the instant claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
	All claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622